Citation Nr: 0107664	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  95-19 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


REMAND

The veteran had active service from June 1952 to May 1955, 
and from August 1955 to December 1957, and two-week periods 
of active duty for training in July and August 1975, June 
1976, and July and August 1977.

Pursuant to the previous Board of Veterans' Appeals (Board) 
remand of April of 1997, the record reveals that the regional 
office (RO) took appropriate action to confirm whether there 
were additional service medical records in the possession of 
the Adjutant General's Office of the Texas National Guard 
pertaining to periods of active duty for training between 
1975 and 1978.  As was noted by the Board in April 1997, the 
records that had been previously received by the RO from the 
National Guard did not include any service medical records, 
although the veteran had provided the RO with National Guard 
enlistment medical examination records dated in July 1975.  
Thus, the Board concluded that it was not clear from the 
record whether there were any additional service medical 
records available for the period of 1975 to 1978, and the RO 
was therefore directed to contact the National Guard to 
confirm whether additional service medical records were, in 
fact, available. 

In this regard, the Board notes that in response to the RO's 
May 1997 written request to the National Guard for service 
records, in June 1997, the RO received a written response 
from the National Guard with only the attachment of the July 
1975 enlistment medical examination records (which were 
already of record), and without any indication that these 
were all of the records available, an explanation as to what 
efforts were made to obtain additional records, or why any 
additional efforts to obtain such records would be futile.  
Unfortunately, while the Board certainly understands why the 
RO would assume in its supplemental statement of the case in 
September 2000 that the National Guard June 1997 response 
apparently included all service medical records which were 
available, the recently enacted Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)(hereafter VCAA), specifically requires that whenever 
the Secretary makes an effort to obtain records from a 
Federal department or agency, the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile 
(38 U.S.C.A. § 5103A(b)(3)).  Thus, as the June 1997 
correspondence from the National Guard does not provide any 
information as to whether it is reasonably certain that 
additional service records for the period of 1975 to 1978 do 
not exist or that further efforts to obtain those records 
would be futile, the Board finds that it is constrained by 
this new legislation to again remand this matter so that the 
National Guard can provide such information.

While the evidence of record still does not reflect a 
diagnosis of PTSD, in view of the fact that there are 
diagnoses of other psychiatric disability, the Board finds 
that the VCAA requires that the veteran be afforded a 
Department of Veterans Affairs (VA) psychiatric examination 
to determine the nature and etiology of any psychiatric 
disorders other than PTSD.  

While the VCAA clearly does not impose any additional 
requirements as to the duty to assist prior to a 
determination that new and material evidence has been 
submitted to reopen a claim for service connection for 
hearing loss, the RO must address whether there are 
additional requirements to be discharged under the VCAA with 
regard to the duty to notify the claimant as to the type of 
evidence required to complete his application for benefits 
and to substantiate his claim. 

The recently enacted VCAA contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The salient features of 
the new statutory provisions (and where they will be codified 
in title 38 United States Code) may be summarized as imposing 
the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall
(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
      the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or 
examination of the claimant at Department health-care 
facilities or at the expense of the Department, if the 
claimant furnishes information sufficient to locate 
those records (38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] 
if the evidence of record before the Secretary, taking 
into consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for any psychiatric 
disorder, to include PTSD.  Any medical 
records which are not already of record 
pertaining to these disabilities should 
be obtained and associated with the 
claims folder.

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has adequately identified.  If 
the RO is unable to obtain such records, 
it must provide the notice described in 
(6) above.

3.  The RO should also once again contact 
the National Guard and request that it 
provide all of the veteran's service 
medical records for the period of 1975 to 
1978.  With respect to any Federal 
Government records, the VCAA requires 
that the RO must discharge the 
obligations set forth in (7) above.  The 
RO should therefore advise the National 
Guard that efforts to obtain those 
records shall continue until the records 
are obtained unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  Any evidence 
obtained should be associated with the 
claims folder.  

If it is indicated that any of these 
records are no longer available, the RO 
should request a documented response from 
the National Guard that a search for the 
records had negative results.  The RO 
should also then ascertain whether the 
records have been transferred or retired 
and their current location.  If they have 
been retired to a federal records center, 
the location of the center must be 
determined.  The RO should then request 
copies of the veteran's records where 
they are located that has not already 
been contacted.

4.  The RO should also determine whether 
there are additional requirements under 
the VCAA as to the type of evidence 
required to complete his application for 
benefits and/or to substantiate his claim 
with regard to the application to reopen 
his claim for service connection for a 
bilateral hearing loss.  If, and only if, 
the RO determines that new and material 
evidence has been submitted to reopen 
this claim, the RO must also determine 
what further development action, if any, 
is required under the VCAA to satisfy the 
duty to assist.   

5.  The veteran should then be afforded 
an examination by an appropriate medical 
provider to determine the nature, status 
and etiology of any psychiatric disorder.  
All indicated studies must be conducted.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the medical providers.  After 
a review of the evidence in the claims 
folder, including service, private and VA 
medical records, the medical provider 
should express opinions as to following 
questions:

(a) What is the nature, etiology and 
diagnosis of any psychiatric disorder 
found to be present during service or 
within one year of service?

(b) What is the etiology and correct 
diagnosis of any current psychiatric 
disorder?

(c) What is the degree of medical 
probability that there is a causal 
relationship between any current 
psychiatric disorder and any in-service 
disorders?

If the physicians can not answer any of 
the above questions without resort to 
speculation, the physicians should so 
indicate.  The examiners should also 
provide the rationale for the conclusions 
reached and cite the evidence relied upon 
or rejected in forming any opinion.

The veteran is advised that failure to 
report for the scheduled examinations may 
have adverse consequences on his claims 
as the information requested on these 
examinations address questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examinations and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

7.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the veteran's claim 
for service connection for an acquired 
psychiatric disorder, to include PTSD, 
and the issue of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for hearing 
loss.

8.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the applicable time 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, Veterans' 
Benefits Administration (VBA)'s Adjudication 

Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



